Citation Nr: 1233333	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-30 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for epiphysitis of the lumbar spine.

2.  Entitlement to service connection for a left leg disorder, to include as secondary to epiphysitis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  The Veteran's case comes from the VA Regional Office in Fort Harrison, Montana (RO).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). 

In this case, the Veteran last underwent a comprehensive VA spine examination in September 2008.  The September 2008 VA spine examination did not find any muscle spasms or tenderness on examination, and the Veteran was reported to have a full range of motion in all degrees.  In a January 2010 statement, the Veteran's wife, who is also a medical professional, reported that the Veteran's back condition had changed over the previous three years, with pain occurring more frequently and resulting in a "very great" reduction in physical activity.  In a January 2010 videoconference hearing before the Board, the Veteran reported experiencing "very severe" muscle spasms and constant pain on motion, as well as a restricted range of motion during flare-ups.  Such reported symptoms are in excess of those found in September 2008, and are consistent with the Veteran's wife's report of an increase in symptomatology.  In addition, a February 2009 private medical report stated that, on physical examination, the Veteran's lumbar range of motion was approximately 50 percent of normal.  Such a finding is evidence of a level of disability significantly more severe than that found on examination in September 2008.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected epiphysitis of the lumbar spine.  38 C.F.R. § 3.327 (2011).

With respect to the Veteran's claim of entitlement to service connection for a left leg disorder, the Veteran specifically claims that he experiences left leg radiculopathy resulting from his low back disability.  Initially, the Board notes that the VA Schedule for Rating Disabilities specifically contemplates separate evaluations for neurological disorders related to spine disabilities.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  Accordingly, the Veteran's left leg disorder claim is inextricably intertwined with his lumbar spine claim, and must be remanded pending the completion of the development discussed above.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

In addition, the medical evidence of record include numerous reports of left leg pain and other neurological complaints.  The medical evidence of record shows that the Veteran experienced a significant left leg injury in January 1972, after his separation from military service.  The September 2008 VA spine examination report and a subsequent October 2009 VA peripheral nerves examination report both opined that the Veteran's left leg symptoms were most likely related to that post-service injury, rather than his service-connected low back disability.  However, there is no evidence of record that either examination included any testing other than a physical examination and an x-ray.  A February 2009 private medical report opined that the Veteran's lower extremity symptoms were "most consistent with neurogenic claudication from lumbar stenosis," but stated that a magnetic resonance imaging (MRI) examination should be ordered to evaluate the Veteran's lumbar spine for stenosis.  A March 2009 private medical report stated that the Veteran was scheduled for an MRI of the lumbar spine, but was unable to complete it due to claustrophobia.  The Veteran requested that he be provided with an MRI under anesthesia, though the evidence of record does not indicate that such an examination was ever accomplished.  Accordingly, there is evidence of record that the Veteran may have a left leg disorder which is related to his low back disability, but that confirmation of this relationship requires a form of diagnostic testing which has not yet been accomplished.  As such, in conjunction with the medical examination required above, an attempt must be made to provide the Veteran with all forms of relevant diagnostic testing.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his low back disability and left leg disorder.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of all pertinent treatment records identified by him in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded an orthopedic and neurologic examination(s) to determine the current severity of his service-connected back disability and the etiology of his left leg disorder.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including thorough orthopedic and neurologic examinations of the Veteran's low back and left leg.  The Veteran must specifically be provided with an MRI, as well as any other diagnostic testing which is deemed necessary to determine the etiology of the Veteran's left leg symptoms.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct a complete range of motion study on the Veteran's low back.  The examiner must first record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  The examiner must also state whether the Veteran has muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour.  If the Veteran is found to have intervertebral disc syndrome, the examiner must state whether the Veteran experiences incapacitating episodes, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  If the Veteran is found to experience incapacitating episodes, the examiner must estimate the total duration of the episodes over the previous 12 months.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected disabilities.  The examiner should also comment on the extent, the Veteran's lumbar spine disability has on his occupation.

In addition, the examiner must specifically state whether any left leg symptoms and any other neurologic disorders found are caused by the Veteran's service-connected low back disability.  The examiner must also specifically state whether any neurologic manifestations of the Veteran's low back disability found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. After completing the above actions, readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  In doing so, consider whether separate ratings for any low back neurological and/or orthopedic manifestations found to exist are warranted.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


